Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

				     Claim Objection


Claims 3-5 and 13-15 are objected to because of the following informalities:  

With respect to claims 3 and 13, the claim recites a similar series of steps, for example wherein in response to determining that the total number of the Q transition read voltages is equal to 1, a step (7) is executed; wherein response to determining that the total number of the Q transition read voltages is not equal to 1, a step (4) is executed; (4) determining whether the target storage states are all different from each other according to a plurality of current bit value sets of the target storage states, wherein in response to determining that the target storage states are all different from each other, the step (7) is executed, wherein in response to determining that the target storage states are not all different from each other, a step (5) is executed; (5) selecting a first candidate physical page arranged at a frontmost place from one or more not-yet-selected candidate physical pages in a plurality of candidate physical pages according to an order of the physical pages, and identifying a plurality of first candidate storage states of the first candidate physical page, wherein the first candidate storage states are divided by one or more candidate transition read voltages, wherein a step (6) follows on from the step (5); (6) changing the target storage states from the current bit value sets to a plurality of adjusted bit value sets according to the first candidate storage states and the one or more candidate transition read voltages, wherein a total number of the adjusted bit value sets is greater than a total number of the current bit value . Appropriate correction is required.
Dependent claims 4-5 and 14-15 are also objected for being dependent on an objected base claim.

					     Allowability

Claims 1-21 are allowed.  


It has been determined after careful review of the claims, when read as a whole, that the prior art does not teach: identifying P test codes corresponding to the target physical page, and identifying Q transition read voltages corresponding to the P test codes in a preset read voltage set according to the preset read voltage set corresponding to the target word line, wherein the Q transition read voltages are configured to divide a plurality of storage states of the target physical page, wherein P is a positive integer, and Q is a positive integer less than P; setting Q test read voltage sets respectively corresponding to the Q transition read voltages, wherein each of the Q test read voltage sets comprises X test read voltages, and voltage values of the X test read voltages are set by a voltage value of the corresponding transition read voltage and a test voltage offset, wherein X is a positive integer; using the Q transition read voltages and the corresponding Q test read voltage sets to read the target word line to obtain Q test code count difference sets corresponding to the Q test read voltage sets; and obtaining an optimized read voltage set corresponding to the target physical page according to the Q test code count difference sets, so as to complete the read voltage optimization operation corresponding to the target physical page; and using the optimized read voltage set to read the target word line after the read voltage optimization operation corresponding to the target physical page is completed.
       Conclusion
Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	  EA   
            5/21/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112